El Juez Asociado Se. Eigueeas,
después de exponer los hechos anteriores, emitió la Opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia apelada, y
Resultando que entre el Banco Español, hoy de Puerto Pico, y Don Primo Cosgaya, mediaron entre otras cartas las siguientes í
•;‘San Juan P. R. 19 de Agosto de 1898. — Sr. D. Primo Cosgaya.. — Areeibo.—Muy Sr. nuestro: El nuevo Recaudador 'de esa villa nos dice con fecha de ayer, que le ha sido imposible llegar á 'un acuerdo con Y, respecto á la entrega dé libros y documentos, ’ en *552razón 4 exigir V. la simultánea devolución de la fianza- que tiene constituida para responder del cargo renunciado. — Y muy á pesar nuestro sentimos no poder complacerle, pues que para llegar á la devo-lución debe preceder la entrega, de la que conocerá la comisión -correspondiente de este Banco, llamada también á acordar el reinte-gro de la fianza. — Entendemos que sólo una mala inteligencia lia debido producir la demora en la. entrega de esa recaudación. — Y ai reconocido buen criterio de V. apelamos para que, convenciéndose de -ello 'nos. auxilie basta el último momento haciendo entrega de libros, documentos, etc., á fin de dejar expedita la acción del nuevo Recaudador. — Asegurando á Y. de nuevo y ofreciéndole corresponder por nuestra parte con la devolución de la fianza tan luego llegue a nuestro poder el acta ele entrega que someteremos á la aprobación necesaria. — De IJd. s. s. q. b. s. m. — firmado—Armando de la Hera.’'
“San Juan P. R., Septiembre 23 de 1898. — Sr. Don Primo Cosgaya. —Muy Sr. nuestro: Confirmamos nuestra carta á Y. del trece de Septiembre y-de nuevo le rogamos efectúe la entrega de cuanto ‘afecta k contribuciones al Sr. Morrocean, pues rescindido el con-trato con la Hacienda pública, urge y as de interés para todos ac-tivar la recaudación y dejar liquidados los ejercicios anteriores. Gomo quiera que ese Sr. Administrador de la Aduana ha de hacerse cargo de lo perteneciente al año económico actual; pudiera de una 'vez terminar Y. aquella entrega al 'Sr. Cosgaya (1) y dar cuenta con el resultado para la deAmlución de su fianza. — Por lo que respecta á las boletas de apremio no. dudamos serán autorizadas por el Sr. Administrador de esa local, facilitando la entrega de Y. al Señor Cosgaya. — (2).—De Y. afumo. S. S. Q. B. S. M. — Firmado.—El Sub-gobernador, Carlos -María Soler.-^rubricado. — Notas.—(1) (2).— Creemos que,en vez del Sr: Cosgaya sea el Sr. Morroeeau pues uo cabe suponer el que Cosgaya se entregue á sí mismo lo que tenía que entregar al Sr. Morroeeau. ’ ’
lo. Considerando que la cuestión planteada en este li-'tigió es si la devolución de la fianza prestada al Banco de Puerto Rico por Don Primo Cosgaya como recaudador de las contribuciones de Arecibo nombrado por dicho Banco, está subordinada á la aprobación de sus cuentas por el Tesoro Insular, ó si habiéndola rendido á dicho Banco, .dehe éste desde luego devolver la referida fianza *553metálica á su viuda y heredera la demandante T)a. Isabel Oórdova y Stuart.
2o. Considerando que las obligaciones que nacen de los contratos tienen fuerza de ley entre las partes contratan-tes, y deben cumplirse al tenor de los mismos cualquiera que sea la forma de su celebración, pero es preciso que en caso de controversia judicial cada parte pruebe, por los medios que el derecho reconoce, la acción y excepciones que respectivamente s,e aleguen en la demanda y en la con-testación.
3o. Considerando que no hay prueba alguna determi-nada y concreta, por medio de la cual pudiera obtenerse un perfecto conocimiento de todas y cada una de las obli-gaciones que alega el Banco que recayeron sobre el de-mandante al aceptar el cargo de mandatario, y antes al contrario, las dos cartas que se han insertado en el último 'Resultando demuestran que en el primer instante en que comenzaron Jas reclamaciones de dicho recaudador sólo existían vínculos jurídicos entre éste y la institución de crédito que le nombró, sin que se encuentre absolutamen-te nada por donde se llegue- á la conclusión de que aquél se obligó á no reclamar la devolución de su fianza metáli-ca hasta que se aprobasen sus cuentas por la extinguida Intendencia General de Hacienda pública y hoy por- el Te-soro Insular.
4o. Considerando que el mandatario que no falta á instrucción alguna concreta ni á obligación expresamen-te impuesta por el mandato, ántes .bien, se ajusta á los-tér-minos de éste, demostrado así por los actos del mandan-te, no puede-ser responsable de tales actos, ni, en conse-cuencia, incurre en culpa, .indemnización y mora, y sien-do esto así no es justo ni equitativo que después de cerca .de siete anos de constantes reclamaciones, todavía conti-*554ñúe la fianza metálica garantizando el ejercicio de un cargo que terminó con la entrega, sin reparo alguno, de las cuentas que dicfio cargo producía,
5o. Considerando que no es aventurado suponer -que la tardanza en la aprobación de las cuentas de la recauda-ción de Arecibo por parte del Tesoro Insular, se debe al cambio de soberanía y á la radical transformación que se fia realizado en materia contributiva, pero ni consta que estuviese obligado antes el Recaudador y boy su herede-ra á solicitar su previa aprobación, ni tiene personalidad para ello, y en todo caso nunca podría responder de aque-llos sucesos 'que no hubieran podido preveerse, ó que pre-vistos, fueran inevitables.
6o. Considerando que en este caso los perjuicios por la demora en la devolución de la cantidad depositada, se traducen en el pago del interés legal.
7o. Considerando que las costas deben imponerse á la parte demandada.
Vistos lós artículos 1058,1072,1075,1182 y 1183 del Có-digo Civil Revisado, 333 del Código de Enjuiciamiento Civil y sentencia del Tribunal Supremo de España de 20 de Abril de 1894.
Fallamos que con revocación de la sentencia que en 30 de Noviembre de 1903 dictó la Corte del Distrito de San Juan debemos condenar y condenamos al Banco de Puer-to Rico á que en el término de quinto día devuelva á Doña Isabel Córdova y Stuart viuda de Cosgaya, el equivalente en oro americano de la cantidad de mil setenta y dos pesos cuarenta y dos centavos de moneda provincial deposita-dos como fianza en dicho Banco por Don Primo Cosgaya con más los intereses legales desde el día de la presenta-*555ción de esta demanda, y condenamos también al Banco al pago de las costas; comuniqúese con copia certificada á la Corte de San Juan para los efectos procedentes.
Jueces concurrentes: Sres. Hernández, MacLearv y Wolf.
Juez disidente: Sr. Quiñones.